Title: From George Washington to Major Jacob Morris, 27 January 1778
From: Washington, George
To: Morris, Jacob



Dear Sir
Head Quarters Valley Forge 27th January 1778

I last night recd yours by Colo. Williams with several letters from Genl Lee. I am sorry that his request for a passport for Mrs Battier had not been immediately granted upon the first request in Jersey, you have one inclosed and I am persuaded you will do every thing in your

power to accommodate a lady so warmly recommended by the General. I am not without hopes that he will be able to wait upon her himself as Genl Prescot, for whom he is to be exchanged upon parole, has been ordered to Rhode Island some time ago.
I would have you comply with Genl Lee’s several requests for his Horses, and for the Hunting shirt and Rifle. I return you the Letters and Papers and inclose you a letter for the General which be kind enough to forward to him. I am Dear Sir Yr most obt Sert

G. W——n

